DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/22/21 is acknowledged and papers submitted have been placed in the records.

Claim Objections
Claims 8-9, 11-14 and 22-23 are objected to because of the following informalities:  claim 8 recite on its last line “bout 40 µm to…”. This is incorrect and should be “about 40 µm to…”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 11-14 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a conductive pillar extending from the dielectric layer into the continuous flowable cap” (emphasis added). There is no support for this limitation in the original disclosure. The dielectric layer is layer 56 and the conductive pillar is pillar 66. Pillar 66 does not and cannot extend from the dielectric layer 56 because pillar 66 does not directly contact dielectric layer 56.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dhandapani et al. (US 9,484,291, previously used).

a.	Re claim 8, Dhandapani et al. disclose a semiconductor device comprising: a continuous flowable cap 111 (see fig. 3 and related text; see also col. 2 ln. 14 to col. 4 ln. 43 as well as remaining of disclosure for more details; it is noted that the limitation “flowable” does not structurally distinguish over solder 111) separated from a dielectric layer 105 by a first distance D1 (see annotated fig. 3 below); and a conductive pillar 115&307&109 extending from the dielectric layer into the continuous flowable cap, the conductive pillar spanning the first distance, wherein the conductive pillar has a first height between about 40 µm to about 70 µm (col. 4 ln. 37-43 disclose the height of 307 to be 30 microns and the one of 109 to be 20-30 microns; so it is the Examiner position that the height of pillar 115&307&109 would be 50 to 60 microns as the thickness of seed layer or under bump metallization 115 would be insignificant compared to those value since see layers are conventionally made to be just a few nanometers in thickness; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have made see layer 115 to be just a few nanometers in thickness, and this as a non-inventive step of making a seed layer according to know thicknesses range value with a reasonable expectation of success. This would have resulted in the pillar having a height of 50 to 60 microns).

st rejection, claim 8 can be rejected as follow: Dhandapani et al. disclose a semiconductor device comprising: a continuous flowable cap 111 (see fig. 3 and related text; see also col. 2 ln. 14 to col. 4 ln. 43 as well as remaining of disclosure for more details; it is noted that the limitation “flowable” does not structurally distinguish over solder 111) separated from a dielectric layer 105 by a first distance D1 (see annotated fig. 3 below); and a conductive pillar 307&109 extending 


    PNG
    media_image1.png
    919
    1709
    media_image1.png
    Greyscale


.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al. (US 9,484,291, previously used).

a.	Re claim 9, Dhandapani et al. disclose all the limitations of claim 8 as stated above except explicitly that first distance is 90% to 95% of the first height. However, Dhandapani et al. disclose varying the height hp (as well as width d1) of 109 while optimizing the solder joint reliability (SJR) (see at least col. 4 ln. 5-17 and col. 2 ln. 30-p and increased d1 enough (this would consist in increasing the anchoring effect of the portion of solder 111 between the tapered surface of 109 and the upper surface of 307 while reducing the overall height of solder 111) while optimizing the SJR such that D1 becomes 90% to 95% of the first height.

b.	Re claim 22, Dhandapani et al. disclose all the limitations of claim 11 as stated above except explicitly that the semiconductor device of claim 11, further comprising an intermetallic compound located adjacent to the continuous flowable material. However, the pillar are made of copper, and it is conventionally known in the art that intermetallic compound necessarily form at the interface of the copper pillar and a solder formed and reflowed thereon, the intermetallic compound being made of copper and a material of the solder due to metallic inter-diffusion phenomenon at the said interface. As such, it is the Examiner position that the semiconductor device of claim 11, further comprises an intermetallic compound located adjacent to the continuous flowable material at the interface between solder 111 and copper pillar 109&307 due to the interdiffusion phenomenon explained above.
 
Claims 1-3, 5-6, 12-13, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al. (US 9,484,291, previously used) in view of Jeon et al. (US 2015/0115422, previously used).



However, Jeon et al. disclose that conductive pillar interconnects have a typical width of 50 microns (see [0027]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the pillar to have the first width (d2 or d3) of 50 microns, and this as merely providing such a conductive pillar according to a typical width value.

p) of between about 15 pm to about 40 pm (col. 4 ln. 10 16 disclose hp of 20-30 microns).

c.	Re claim 3, the conductive pillar has the first width (when it is d3) a first distance away from the semiconductor substrate and a second width d2 a second distance away from the semiconductor substrate (explicit on fig. 3), the second width being larger than the first width (explicit on fig. 3).

d.	Re claim 5, It is the Examiner position that d2 is approximately 20-25% greater than d3, and with a d3 of 50 microns as per claim 1 rejection above, d2 would be about 60-65 microns. In the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the width d2 to be in the range stated above, and this as merely a non-inventive change in size/shape proportions that would not have affected the fundamental working principle of the invention (see MPEP 2144.04.IV).

e.	Re claim 6, Dhandapani et al. disclose varying the ratio of second width d1 to width d2 may be varied in order to optimize the improvement of the solder joint reliability (SJR) (see at least col. 4 ln. 5-17 and col. 2 ln. 30-41). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have increased d1 to have a gap between the upper edge of 109 and solder resist 113 to be as low as 1 micron or less, and this in order to increase the anchoring effect between 

f.	Re claim 12, Dhandapani et al. disclose all the limitations of claim 11 as stated above except explicitly that the first width is between about 40 µm to about 70 µm. But Jeon et al. disclose that conductive pillar interconnects have a typical width of 50 microns (see [0027]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the pillar to have the first width d2 of 50 microns, and this as merely providing such a conductive pillar according to a typical width value.

g.	Re claim 13, Dhandapani et al. disclose varying the ratio of second width d1 to width d2 may be varied in order to optimize the improvement of the solder joint reliability (SJR) (see at least col. 4 ln. 5-17 and col. 2 ln. 30-41). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have increased d1 to about 80-90% of the width d2 (i.e. having a value of d1 to be 40-45 microns) while optimizing the SJR by increasing the anchoring portion of solder 111 located between the tapered sidewalls of 109 and the top surface of 307.   

h.	Re claim 15, Dhandapani et al. disclose a semiconductor device comprising: a first level L1 (see annotated fig. 3 above) comprising (at least in part) a passivation layer 

However, Jeon et al. disclose that conductive pillar interconnects have a typical width of 50 microns (see [0027]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the pillar to have the first width (d2 or d3, which are at the fourth level) of 50 microns, and this as merely providing such a conductive pillar according to a typical width value.

i.	Re claim 17, the conductive pillar at the second level has a width d1 of between about 40 µm and about 70 µm (col. 4 ln. 33-43 discloses that d1 can be equal to d3, thus equal to 50 microns as per claim 15 rejection above).

.

Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al. (US 9,484,291, previously used) in view of Mis et al. (US 2006/0030139, previously used).

a.	Re claim 14, Dhandapani et al. disclose all the limitations of claim 8 as stated above except explicitly that the continuous flowable cap comprises tin and silver. However, it is conventionally known in the art to use environmentally friendly solder such as Sn-Ag solder as evidenced by Mis in at least [0035]-]0037], and as such, it would have been obvious to one skilled in the art to have used a Sn-Ag solder, this in order to made an environmentally-friendly product or as merely using a known material for its known purpose (see MPEP 2144.07 and 2143.B&E&G).

b.	Re claim 23, Mis et al. disclose that a composition of 97% to 99% tin and 1% to 3% of silver allow to suppress formation of platelets, precipitates and needles in Tin-Silver (SnAg) solders (see at least [0035]-[0037]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the Sn-Ag solder of solder layer 111 to have a composition of about 97.8% to about 98.6% of tin and about 1.4% to about 2.2% of silver to suppress formation of platelets, precipitates and needles in said solder layer 111’.
Claims 7, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al. (US 9,484,291, previously used) in view of Jeon et al. (US 2015/0115422, previously used), and further in view of  Mis et al. (US 2006/0030139, previously used).

a.	Re claim 7, see claims 14 and 23 rejection above wherein the same rationale applies.

b.	Re claims 19 and 21, see claim 14 rejection above wherein the same rationale applies.

c.	Re claim 20, see claim 23 rejection above wherein the same rationale applies.


Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899